Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Applicant’s amendment filed on 05/17/2021 is entered.
Claims 1-2, 6-10, 13-15, 17, 21-24, and 28-32 are pending.  
Claims 1 and 10 are amended.  
Claims 1-2, 6-10, 13-15, 17, 21-24, and 28-32 are examined on the merits.

Response to Arguments - Claim Objections
Applicant’s amendment filed on 05/17/2021 overcame the rejections of record.

Response to Arguments – 35 USC § 112
	Applicant’s arguments filed 05/17/2021 are found to be persuasive and the objection is withdrawn.   

Improper Claim Dependence
35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 6 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is drawn to the recombinant nucleic acid of claim 1, wherein the recombinant nucleic acid comprises a sequence selected from the group consisting of SEQ ID Nos: 4, 6, 12, 14, 41, 63, 66, 68, 70, and 72.  In claim one the nucleic acid has been limited to SEQ ID NO: 10 which is LbCpf1-CO2.  The sequences of claim 6 all contain a Cpf1 sequence and other elements, SED ID NOs: 12, 14, 41 all contain the sequence of SEQ ID NO: 10 claimed in claim 1, however SEQ ID NOs: 4, 6, 63, 66, 68, 70, 72 do not contain LbCpf1-CO2 and instead include other codon optimized LpCpf1 sequences.  Therefore, because these SEQ IDs do not contain SEQ ID NO: 10 and instead contain sequences other than those of SEQ ID NO: 10 which claim 1 was limited to, claim 6 is improperly dependent.  Claim 32 is drawn to the kit of claim 31, wherein the recombinant nucleic acid comprises one or more sequences selected from the group consisting of: SEQ ID Nos: 4, 6, 7, 12, 14, 15, 20, 22, 26, 27, 31, 32, 36, 40, 41, 42, 63, 64, 65, 66, 67, 68, 70, 71, 72, and 73.  In claim 31, the claim has been limited to the recombinant nucleic acid of claim 1, however the sequences of SEQ ID NOs: 4, 6, 7, 22, 27, 32, 40, 42, 63, 64, 65, 66, 67, 68, 70, 71, 72, and 73 do not contain the LbCpf1-CO2 sequence of SEQ ID NO: 10.  Therefore, because these SEQ IDs do not contain the LbCpf1-CO2 sequence of SEQ ID NO: 10, claim 32 is improperly dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Response to Arguments – 35 USC § 103
	Applicant’s arguments filed 05/17/2021 are found to be persuasive and the rejections against claims 1, 2, 7, 15, 17, 21-24, and 28- 31 and 8-10, 13, 14, and 32 are withdrawn.  Applicant’s arguments and the examples in the instant specification indicate that with regards to the codon optimization of CPF1 leading to the plant optimized LbCPf1-CO2 there were unexpected results in that the expression and function of LbCPR1-CO2 showed one third the amount of deleterious motifs within its coding sequence and additionally showed higher levels of expression in corn protoplasts and higher editing activity than CPF1 optimized for expression in rice (Instant disclosure, Pages 22-26, Examples 2-3).  Additionally, applicant’s arguments and the non-final office action indicate that claim 8 is drawn to the “recombinant nucleic acid of claim 1 flanked by a Dahlia mosaic virus promoter and Medicago truncatula terminator flaking the sequence of SEQ ID NO: 10”, this claim is independent and some of the sequences disclosed in claim 8 do not contain the sequence of SEQ ID NO: 10. Therefore rejections against claims 1, 2, 7, 15, 17, 21-24, and 28-31 and 8-10 and 13-14, and 32 are withdrawn.  However, applicant’s amendment requires new 103 rejections against claims 6, 8-10 and 13-14 and claim 32.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Labs, WO2018138385A1, August 2, 2018 in view of Sharf, The Tomato Hsf System: HsfA2 Needs Interaction with HsfA1 for Efficient Nuclear Import and May Be Localized in Cytoplasmic Heat Stress Granules, Molecular and Cellular Biology, April 2018 and in further view of Joshi, Context Sequences of Translation Initiation Codon in Plants.
The claims are drawn to a recombinant nucleic acid of claim 1 wherein the recombinant nucleic acid also contains NLS sequences at both ends of the recombinant nucleic acid, specifically the claims 
With respect to claim 6 Labs teaches the use of LbCPF1 in an expression cassette for gene editing in many plant species, including codon optimization for Solanum/Lycospericum and other plant species (Labs, Page 13, Paragraph 3, Lines 14-40, Labs, Page 20, Paragraph 2, Lines 13-35, Labs ).  Finally, Labs teaches the use of nuclear localization signals on both the 5’ and 3’ termini of the LbCPF1 (Labs, Page 58, Paragraph 3, Lines 30-39).  
Labs does not teach the use of the HSFA-1 NLS. 
Sharf teaches the HFSA-1 NLS.  Specifically Sharf teaches the use of HSFA-1 to transport HSFA-2 into the nucleus.  HFSA-2 includes a NLS but does not localize to the nucleus, Sharf demonstrates the ability of the HFSA-1 NLS to facilitate the co-transportation of HFSA1 and HFSA2 to the nucleus.
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the construct of Labs including nuclear localization signals at both termini of the codon optimized LbCPF1 gene by using the HSFA-1 NLS taught by Sharf because of the long established effectiveness of this NLS.  It would have been obvious to use this NLS because of the effectiveness of this NLS in transporting at one or more proteins to the nucleus in plant cells including Tomato; “we observed an unexpected property of HSFA2” “it is defective in nuclear import, forming large cytoplasmic aggregates” however “The results presented in this paper demonstrate efficient nuclear import of HsfA2 in the presence of HsfA1” (Sharf, Page 2240, Column 2, Paragraphs 2 and 3).  The person of ordinary skill in the art would have a reasonable expectation of success because the references both refer to tomato cells and one of the benefits of the HSFA-1 NLS is the ability to efficiently transport HSFA1 and other .  

Claims 8-10, 13-14, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Labs, WO2018138385A1, August 2, 2018 in view of Christensen, Ubiquitin promoter-based vectors for high-level expression of selectable and/or screenable marker genes in monocotyledonous plants, Transgenic Research, 1995, and in further view of Yang, The 3’-untranslated region of rice glutelin GluB-1 affects accumulation of heterologous protein in transgenic rice, Biotechnology Letters, 2009.
The claims are drawn to an expression cassette comprising a recombinant nucleic acid sequence selected from the group consisting of SEQ ID Nos: 15, 20, 26, 31, 36, 40, 56, 59, 65, 67, 69, 71, and 73(Claim 8).  SEQ ID NO: 40 is drawn to a sequence of a maize ubiquitin promoter an NLS;LbCpf1(TYC)-CO2-NLS and an Oryza sativa transcription termination sequence.  LbCpf1(TYC), which the specification describes as an LbCPF1 variant which comprises the amino acid substitutions G532R/K595R.  This mutation affects the efficacy of the LbCpf1 gene editing capability by changing the Pam sequence the enzyme recognizes.  The cassette of claim 8 wherein the cassette is located in an agrobacterium T-DNA vector (Claim 9).  An agrobacterium comprising the T-DNA vector of claim 9 (Claim 13).  A plant cell comprising the expression cassette of claim 8 (Claim 14).  The kit of claim 31, wherein the recombinant nucleic acid comprises the sequence of claim 8.  
	With respect to claim 8, 9, 10, 13, and 14 Labs teaches the use of LbCPF1 in an expression cassette for gene editing in many plant species, including codon optimization for Solanum/Lycospericum and other plant species (Labs, Page 13, Paragraph 3, Lines 14-40, Labs, Page 20, Paragraph 2, Lines 13-35, Labs ).  Labs teaches the use of nuclear localization signals on both the 5’ and 3’ termini of the LbCPF1 (Labs, Page 58, Paragraph 3, Lines 30-39).  Labs teaches the use of a nucleic acid construct with a terminator sequence (Labs, Page 94, Paragraph 3, Lines 9-11).  Additionally, Labs teaches the use of an 
With respect to claim 8, 9, 10, 13, and 14 Labs does not teach the use of a Maize ubiquitin promoter and a rice terminator.  
With respect to claim 8, 9, 10, 13, and 14 Christensen teaches a plasmid vector using the maize ubiquitin promoter to drive the expression of target genes (Christensen, Page 213, Abstract).  Christensen also teaches that the ubiquitin 1 promoter is highly active and may be useful for generating high-level gene expression (Christensen, Page 213, Abstract).  
With respect to claim 8, 9, 10, 13, and 14 Yang teaches the use of the rice storage protein glutelin B-1 (GluB-1) terminator (Yang, Page 1625, Abstract).  Additionally, Yang teaches that the GluB-1 terminator can potentially be more effective than the common Nos terminator and led to more efficient transcription.
It would have been obvious to the ordinary artisan at the time of filing to combine the expression cassette of Labs with the maize ubiquitin promoter of Christensen and the GluB-1 terminator of Yang.  This would have been obvious because these are all DNA sequences used in generating transgenic constructs.  The ordinary artisan would have been motivated to use the maize ubiquitin promoter and the rice GluB-1 terminator because they are sequences which have been proven to lead to the efficient transcription of genes, particularly in monocot plant species.  Therefore claim 8 is rejected as being obvious under Labs in view of Christensen and in further view of Yang.  

Conclusion
	Claims 1-2, 7, 15, 17, 21-24, and 28-31 are allowed.
	Claims 6, 8-10, and 13-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663